[logo - American Funds ®] American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 January 2007 To Our Dealer Friends, As you may know, American Funds recently announced plans to introduce a series of target date funds of funds designed for investment by employer-sponsored retirement plans and individual retirement accounts. Shares of the American Funds Target Date Retirement Series will be available for sale to the public beginning February 1, 2007. The series will initially consist of nine funds corresponding to approximate retirement dates between 2010 and 2050, in five-year increments. Each of the new funds in the American Funds Target Date Retirement Series will invest in a combination of mutual funds offered by the American Funds. The mix of investments for each fund in the series will change over time. For example, as each fund approaches and passes its retirement goal, it will emphasize more conservative investment objectives, such as capital preservation and current income. The purpose of this notice is to amend your selling group agreement (the “Agreement”) with American Funds Distributors to reflect the addition of the American Funds Target Date Retirement Series. This notice also authorizes you to offer any funds that may be added to the series in the future. In consideration of the foregoing, the Agreement is amended as follows effective February 1, 2007: 1.The existing Schedule A to the Agreement is replaced in its entirety by the new Schedule A attached hereto. ***** The Agreement remains unchanged in all other respects. Any order for Fund shares received by us beginning February 1, 2007 shall be deemed an acceptance of this amendment to your Agreement. Very truly yours, Kevin G. Clifford Schedule A February 1, 2007 (supersedes all previous versions of Schedule A - last version dated November 1, 2006) A B C 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 Category 1 AMCAP Fund l l l l l l l l l l l l American Balanced Fund l l l l l l l l l l l l American Funds Target Date Retirement Series l na na na na na na l l l l l American Mutual Fund l l l l l l l l l l l l Capital Income Builder l l l l l l l l l l l l Capital World Growth and Income Fund l l l l l l l l l l l l EuroPacific Growth Fund l l l l l l l l l l l l Fundamental Investors l l l l l l l l l l l l The Growth Fund of America l l l l l l l l l l l l The Income Fund of America l l l l l l l l l l l l The Investment Company of America l l l l l l l l l l l l The New Economy Fund l l l l l l l l l l l l New Perspective Fund l l l l l l l l l l l l New World Fund l l l l l l l l l l l l SMALLCAP World Fund l l l l l l l l l l l l Washington Mutual Investors Fund l l l l l l l l l l l l Category 2 American High-Income Trust l l l l l l l l l l l l American High-Income Municipal Bond Fund l l l na na na na na na na na na The Bond Fund of America l l l l l l l l l l l l Capital World Bond Fund l l l l l l l l l l l l The Tax-Exempt Bond Fund of America l l l na na na na na na na na na The Tax-Exempt Fund of California l l l na na na na na na na na na The Tax-Exempt Fund of Maryland l l l na na na na na na na na na The Tax-Exempt Fund of Virginia l l l na na na na na na na na na U.S. Government Securities Fund l l l l l l l l l l l l Category 3 Intermediate Bond Fund of America l e e l e e l l l l l l Limited Term Tax-Exempt Bond Fund of America l e e na na na na na na na na na Short-Term Bond Fund of America l e e l e e l l l l l l Category 4 The Cash Management Trust of America l e e l e e l l l l l l The Tax-Exempt Money Fund of America l na na na na na na na na na na na The U.S. Treasury Money Fund of America l na na na na na na l l l l l Notes and symbols Class F and Class 529-F shares are available pursuant to a separate agreement. lShare class is available eShare class is available for exchanges only naShare class is not available [logo
